DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 01/24/2022 Restriction Requirement, an election of species requirement was made between pending claims 3, 4, and 6-17.
In the Applicant’s 03/24/2022 Reply, an election was made. Claims 3, 4, 6, and 11 were amended. Claim 10 was canceled.
Claims 3, 4, 6-9, and 11-17 remain pending. 

Information Disclosure Statement
The information disclosure statements submitted 07/31/2019 and 03/24/2022 were properly filed in compliance with 37 CFR 1.97 and considered.

Remarks and Amendments
	An election of species was required between the extract of claim 11 and that of claims 3, 4, 6-9, and 12-17:

    PNG
    media_image1.png
    270
    625
    media_image1.png
    Greyscale

	The Applicant argues the species’ shared technical features contribute over the cited references, because Medjahed discloses a Fraxinus angustifolia extract from leaves and barks while the present claims have been amended by specifying Fraxinus angustifolia samara (seed) extract. The Applicant’s amendments obviate Mejahed. The Applicant also argues that Garcia-Villalba does not teach treating or preventing any conditions with an extract of Fraxinus angustifolia. However, this argument does not consider that the technical feature or feature common to every claim is simply administration of a Fraxinus angustifolia extract to a subject. This technical feature does not contribute over Garcia-Villalba. 
The election of species requirement is withdrawn, and the claims were searched in their entirety. 
Rejections
35 U.S.C. 102(a)(1):  The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 3, 4, 6-9, and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garcia-Villalba, et al., Molecules, 20:22202 (2015).
Garcia-Villalba investigates the metabolic result of the main secoiridoids present in a Fraxinus angustifolia seed extract by administering 1g of FraxiPureTM (3 capsules) to healthy human subjects. (p. 22214, 3.3 Human Intervention Study). Garcia-Villalba explains that FraxiPureTM is an encapsulated Fraxinus angustifolia seed extract, rather than Fraxinus excelsior: 

    PNG
    media_image2.png
    526
    815
    media_image2.png
    Greyscale

	(p. 22213).
Claims 3, 4, and 13-17 encompass methods for preventing various diseases. Since prevention of a given disease does not require a subject to have that disease, claims 3, 4, and 13-17, when given their broadest reasonable interpretation, include administering Fraxinus angustifolia extract to any subject. Thus, any art disclosing administering Fraxinus angustifolia extract meets the only active step required of claims 3, 4, and 13-17, even without mention of the intention prevent specific diseases/disorders. Since the administration of an anticipatory composition to a patient population encompassed by the instant claims reads on the only active step required by the instantly claimed invention, claims 3, 4, and 13-17 are anticipated.
The same rationale may be applied to claims 6-9. Specifically, claim 6 recites a method of modulating or adjusting gut microbiota comprising administering Fraxinus angustifolia seed extract. The active step of claim 6 requires a patient population having gut microbiota, which is anticipated by administration of FraxiPureTM to healthy humans in Garcia-Villalba. (Abstract; p. 22213). Claims 7-9 are anticipated, because at least Parasutterella (claim 7), Prevotellaceae (claim 8), and Lactobacillaceae (claim 9) represent bacterial groups found in the guts of healthy humans (See, e.g., Willing, et al., Gastroenterology, 139:1844 (2010), p. 1849, Table 1), the subjects of FraxiPureTM administration in Garcia-Villalba.
Regarding claims 13 and 14, patentability of a product does not depend on its method of production. The product of claims 13 and 14 is the same as the product of Garcia-Villalba and anticipated regardless of whether the prior art arrives at the product by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

35 U.S.C. 103:  A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia-Villalba, et al., Molecules, 20:22202 (2015); Ibarra, et al., Phytomedicine, 18:479 (2011); and U.S. Pat. No. 8,293,292 B2 (issued 10/23/2012).
Garcia-Villalba investigates the metabolic result of the main secoiridoids present in a Fraxinus angustifolia seed extract by administering 1g of FraxiPureTM (3 capsules) to healthy human subjects. (p. 22214, 3.3 Human Intervention Study). Garcia-Villalba explains that FraxiPureTM is an encapsulated Fraxinus angustifolia seed extract, rather than Fraxinus excelsior as once thought, and indicates the exact composition is given in Ibarra. (p. 22213, 3.2 Fraxinus Extract Characterization). 
Ibarra describes the composition of FraxiPureTM to contain:
(i)	nushenide	11.42% 
(ii)	GL3	6.15% 
(iii)	oleoside methyl ester	0.19%
(iv)	excelside B	0.41%
(v)	GL5	0.63%
(vi)	salidroside	0.20%


Claims 11 and 12 encompass methods for preventing various diseases. Since prevention of a given disease does not require a subject to have that disease, claims 11 and 12, when given their broadest reasonable interpretation, include administering Fraxinus angustifolia extract to any subject. Thus, art disclosing administering Fraxinus angustifolia extract meets the only active step required of claims 11 and 12, even without mention of the intention prevent specific diseases/disorders. The administration of an obvious composition to a patient population encompassed by the instant claims reads on the only active step required by the instantly claimed invention.
Garcia-Villalba differs from claim 11 in that it specifies 0.41% excelside B rather than 0.03% to 0.12% as claimed and specifies 0.19% oleoside methyl ester rather than about 0.5% to about 1% as claimed. Similarly, Garcia-Villalba differs from claim 12 in that it specifies 6.15% GL3 rather than about 10% as claimed. 
Garcia-Villalba explains that the concentrations of the nuzhenide, GL3, oleoside dimethyl ester, excelside B, GL5, and salidroside may be altered by the method of US8293292B2, which discloses aqueous, aqueous ethanolic, and ethanolic Fraxinus extracts comprising:
(i)	nuzhenide	1.50% to 15.43%
(ii)	GL3	1.14% to 17.06% 
(iii)	oleoside dimethyl ester	0.57% to 0.96%
(iv)	excelside B	0.03% to 0.12%
(v)	GL5	0.10% to 1.70%
(vi)	salidroside	0.08% to 0.74%

(col. 5, Example 2, Table 1). 
US8293292B2 also discloses an embodiment (col. 5, Example 1) with exactly the same concentrations as described for FraxiPureTM in Ibarra, indicated by Garcia-Villalba to derive from Fraxinus angustifolia seed, not Fraxinus excelsior. The process described at Examples 1 and 2 in US8293292B2 is identical the process described in Examples 1 and 2 of the present specification. It is obvious to alter the concentrations of the of the Fraxinus angustifolia seed extract through solvent selection, as taught in US8293292B2, to create additional compositions with similar bioactivity as in claims 11 and 12.
35 U.S.C. 112(a):  The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	Claims 3, 4, 6-9, and 12-17 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter not described in the specification to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the entire scope of the claimed invention. 
	In Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010) (en banc), the Federal Circuit noted the importance of an application's disclosure, stating, “the hallmark of written description is disclosure.” A disclosure adequately describes an invention when it “reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.” Id. at 1351. “A ‘mere wish or plan’ for obtaining the claimed invention is not adequate written description.” Centocor Ortho Biotech, Inc. v. Abbott Labs, 636 F.3d 1341, 1348 (Fed. Cir. 2011). Satisfying the written description requirement “varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence.” Capon v. Eshhar, 418 F.3d 1349, 1357 (Fed. Cir. 2005). The Federal Circuit explained what is required to meet the written description requirement in Ariad Pharm., Inc. v. Eli Lilly & Co.: 
This inquiry, as we have long held, is a question of fact. Ralston Purina, 772 F.2d at 575.  Thus, we have recognized that determining whether a patent complies with the written description requirement will necessarily vary depending on the context.  Capon v. Eshhar, 418 F.3d 1349, 1357-58 (Fed. Cir. 2005).  Specifically, the level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology.  Id.  For generic claims, we have set forth a number of factors for evaluating the adequacy of the disclosure, including “the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, [and] the predictability of the aspect at issue.” Id. at 1359.

A written description of a genus in biotechnological arts “requires a precise definition, such as by structure, formula, [or] chemical name” of the claimed subject matter sufficient to distinguish it from other materials. Regents of the Univ. of Cal. v. Eli Lilly & Co., 199 F.3d 1559, 1568 (Fed. Cir. 1997). The Federal Circuit reflected on Eli Lilly in Ariad while explaining how to sufficiently describe a genus in biotechnological applications:
We held that a sufficient description of a genus instead requires the disclosure of
either a representative number of species falling within the scope of the genus or
structural features common to the members of the genus so that one of skill in the art can “visualize or recognize” the members of the genus. Id. at 1568-69. We explained that an adequate written description requires a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials. Id. at 1568 (quoting Fiers v. Revel, 984 F.2d 1164, 1171 (Fed. Cir. 1993)). We have also held that functional claim language can meet the written description requirement when the art has established a correlation between structure and function. See Enzo, 323 F.3d at 964 (quoting 66 Fed. Reg. 1099 (Jan. 5, 2001)). But merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species.

A "representative number of species" must typify the entire claimed genus and account for variation between the species of the genus:  
[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated. Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 

(Fed. Cir. 2004).

In Ariad, the Court also addressed the presence of a genus within a method claim, in Rochester, we held invalid claims directed to a method of selectively inhibiting the COX-2 enzyme by administering a non-steroidal compound that selectively inhibits the COX-2 enzyme. Id. at 918. We reasoned that because the specification did not describe any specific compound capable of performing the claimed method and the skilled artisan would not be able to identify any such compound based on the specification’s function description, the specification did not provide an adequate written description of the claimed invention. Id. at 927-28. 

Ariad, at 1373. 

Claims 3, 4, 6-9, and 11-17 encompass administration of a genus of Fraxinus angustifolia samara extracts, while claim 12 requires two compounds at specific concentrations. The claimed genus of Fraxinus angustifolia samara extracts includes vastly different compositions, depending on extraction conditions, containing various phenylethanoids, coumarins, lignans, and flavonoids, in addition to secoiridoids. By contrast in support of the claimed genus of Fraxinus angustifolia samara extracts, the specification only provides examples (Examples 1 and 2) of specific Fraxinus angustifolia samara extracts capable of performing the claimed methods, comprising either:

(i)	nuzhenide	1.50% to 15.43%
(ii)	GL3	1.14% to 17.06% 
(iii)	oleoside dimethyl ester	0.57% to 0.96%
(iv)	excelside B	0.03% to 0.12%
(v)	GL5	0.10% to 1.70%
(vi)	salidroside	0.08% to 0.74% 
OR
(i)	nuzhenide	11.4% 
(ii)	GL3	6.2% 
(iii)	oleoside methyl ester	0.19%
(iv)	excelside B	0.41%
(v)	GL5	0.63%
(vi)	salidroside	0.20%
These examples do not typify the genus of Fraxinus angustifolia samara extracts beyond aqueous, aqueous ethanolic, and ethanolic extracts comprising five of six compounds in specific concentrations. Very few examples cannot provide evidence to account for the variation found in the claimed genus, because the examples do not account for the structural variation amongst the members of the claimed genus. In addition, the bioactivity of the handful of exemplified species cannot be extrapolated and applied to every member of the genus.  
Claim 11 recites a composition comprising from about 0.5% to about 1% by weight of oleoside methyl ester. The specification provides support for oleoside dimethyl ester at this range and for oleoside methyl ester at 0.19%, but does not provide adequate written description to support the claimed range of oleoside methyl ester.  
The specification, then, is considered devoid of sufficiently detailed, relevant, identifying characteristics demonstrating that Applicant was in possession of the entirety of the claimed genus of antipathogenic lignins, i.e., additional complete or partial structures, other physical and/or chemical properties, functional characteristics coupled with a known or disclosed correlation between function and structure, or some combination thereof demonstrating possession of the entirety of the claimed genus.

35 U.S.C. 112(b):  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is indefinite when the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In this case, Claim 7 recites the genus Betaproteobacteria together with species in that genus, Burkholderiales, Sutterellacae, and Parasutterella. Claim 7 is indefinite, because it raises a question or doubt as to whether the feature introduced by the narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Minor Informalities
	Claim 7 recites “Betaprote[[c]]obacteria,” which should be spelled “Betaproteobacteria.” 

Conclusion
Claims 3, 4, 6-9, and 11-17 are pending.
Claims 3, 4, 6-9, and 11-17 are rejected.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.

/MICHAEL BARKER/
Primary Examiner, Art Unit 1655